      Case 2:19-cv-00282 Document 1 Filed on 09/27/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


 YOLANDA GUERRERO AND                                  §
 FIDENCIO GUERRERO                                     §
           Plaintiffs,                                 §
                                                       §
 v.                                                    §
                                                       §              CASE NO. _______________
 STATE FARM LLOYDS                                     §
           Defendant.                                  §



             DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL


        Defendant STATE FARM LLOYDS (“State Farm”) files this Notice of Removal.

                                    PROCEDURAL BACKGROUND

1.      Plaintiffs YOLANDA GUERRERO AND FIDENCIO GUERRERO filed this action on

August 26, 2019, against State Farm Lloyds, in the 343rd Judicial District Court of San Patricio County,

Texas. That case was docketed under cause number S-19-5837CV-C (the “State Court Action”).

2.      State Farm was served with process on August 30, 2019.

3.      State Farm filed its Original Answer on September 26, 2019.

4.      State Farm timely files this Notice of Removal pursuant to 28 U.S.C. §1446 to remove the

State Court Action from the 343rd Judicial District Court of San Patricio County, Texas, to the United

States District Court for the Southern District of Texas, Corpus Christi Division.

                                     NATURE OF THE SUIT

5.      This lawsuit involves a dispute over alleged non-payment of insurance benefits and the

handling of Plaintiffs’ insurance claim. Plaintiffs’ claim is for damages allegedly sustained to their
       Case 2:19-cv-00282 Document 1 Filed on 09/27/19 in TXSD Page 2 of 5



rental property as the result of an August 25, 2017 storm that passed through Sinton, San Patricio

County, Texas. (See Plaintiffs’ Original Petition at ¶8-10.) In their Original Petition, there are only claims

against State Farm.

6.      The Original Petition asserts causes of action against Defendant State Farm for breach of

contract, intentional violations of Chapters 541 and 542 of the Texas Insurance Code and intentional

breach of the common law duty of good faith and fair dealing. (See Plaintiffs’ Original Petition at ¶¶ 27-

41.)

                                          BASIS FOR REMOVAL

7.      The Court has jurisdiction over this action under 28 U.S.C. § 1332 because there is and was

complete diversity between all real parties in interest (Plaintiffs and State Farm) and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

                                          Diversity of Citizenship

8.      At the time the State Court Action was commenced, Plaintiffs were and still are residents and

citizens of Texas, in San Patricio County, Texas. See Plaintiffs’ Original Petition at ¶ 2 and 8.

9.      Defendant State Farm was at the time this action was commenced, and still is, a citizen of

Illinois. State Farm is a “Lloyd's Plan” organized under chapter 941 of the Texas Insurance Code. It

consists of an unincorporated association of underwriters who were at the time this action was

commenced, and still are, all citizens and residents of Illinois, thereby making State Farm Lloyds a

citizen of Illinois for diversity purposes. See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877,

882-83 (5th Cir. 1993) (citizenship of unincorporated association determined by citizenship of

members).




                                                                                                    PAGE 2 OF 5
      Case 2:19-cv-00282 Document 1 Filed on 09/27/19 in TXSD Page 3 of 5



                                      Amount in Controversy

10.     In their Original Petition, Plaintiffs expressly seek “monetary relief over $200,000 but not

more than $1,000,000.” Plaintiffs’ Original Petition at Prayer. On the face of the petition, the amount

in controversy requirement is satisfied.

                          REMOVAL IS PROCEDURALLY CORRECT

11.     This Notice of Removal is timely under 28 U.S.C. § 1446(b). State Farm was served with

process on August 30, 2019 and this removal was brought within thirty days of service.

12.     Venue is proper in this Division under 28 U.S.C. § 1441(a) because this district and division

embrace the place in which the removed action has been pending.

13.     In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders in the

State Court Action are attached herein to the Index of Matters Filed (Exhibits 1A-1E).

14.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of State Farm’s Notice of

Removal was promptly given to all parties and to the clerk of the 343rd Judicial District Court of San

Patricio County, Texas.

15.     All documents required by Local Rule 81 to be filed with this Notice of Removal are attached

herein to the Index of Matters Filed (Exhibit 1).

                                                PRAYER

        State Farm Lloyds respectfully requests that the State Court Action be removed and placed

on this Court's docket for further proceedings. State Farm Lloyds also requests any additional relief

to which it may be justly entitled.




                                                                                           PAGE 3 OF 5
     Case 2:19-cv-00282 Document 1 Filed on 09/27/19 in TXSD Page 4 of 5



                                             Respectfully submitted,

                                             /s/ Elizabeth Sandoval Cantu
                                             Elizabeth S. Cantu
                                             Fed. ID No. 310028/State Bar No. 24013455
                                             ecantu@ramonworthington.com
                                             RAMÓN | WORTHINGTON, PLLC
                                             900 Kerria Ave.
                                             McAllen, Texas 78501
                                             Telephone: 956-294-4800
                                             Facsimile: 956-928-9564
                                             Electronic Service to:
                                             efile@ramonworthington.com
                                             ATTORNEY IN C HARGE FOR DEFENDANT


Of Counsel:

Sofia A. Ramón
Fed. ID No. 20871/State Bar No. 00784811
Dan K. Worthington
Fed. ID No. 15353/State Bar No. 00785282
Sarah A. Nicolas
Fed. ID No. 32122/State Bar No. 24013543
Stephen W. Bosky
Fed. ID No. 3076205/State Bar No. 24087190
RAMÓN | WORTHINGTON, PLLC
900 Kerria Avenue
McAllen, Texas 78501
(956) 294-4800 – Phone
(956) 928-9564 – Fax

Electronic Service to:
efile@ramonworthington.com




                                                                            PAGE 4 OF 5
     Case 2:19-cv-00282 Document 1 Filed on 09/27/19 in TXSD Page 5 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this document was e-served on all counsel of
record on the 27th day of September 2019, as indicated below:


       David M. Anderson
       CARRIGAN & ANDERSON, PLLC
       101 N. Shoreline Blvd., Suite 420
       Corpus Christi, Texas 78401
       361.884.4433 Phone
       361.884.4434 Fax
       anderson@ccatriallaw.com
       scarrigan@ccatriallaw.com
       Attorneys for Plaintiffs

                                                              /s/ Elizabeth Sandoval Cantu
                                                              Elizabeth Sandoval Cantu




                                                                                         PAGE 5 OF 5
